Citation Nr: 0218074	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  95-12 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
strain (low back disability).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the RO that 
denied the veteran's claims.  The veteran entered a notice 
of disagreement in September 1994.  A statement of the 
case was issued in February 1995.  The veteran perfected 
his appeal in April 1995.  

In August 1998, the Board remanded the matters on appeal 
to the RO for further evidentiary development.  After 
completing the requested development, the RO continued the 
denial of the claims.  


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate each of the claims on appeal has been 
accomplished.  

2.  The competent and probative medical evidence indicates 
that the veteran does not currently suffer from any low 
back disability that the result of his active military 
service.  

3.  The competent and probative medical evidence indicates 
that the veteran does not currently suffer from either a 
left or a right knee disability that is the result of his 
active military service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.159 
(2002).

2.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.159 
(2002).

3.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.159 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

Through the June 1994 rating decision, the February 1995 
statement of the case, subsequent supplemental statements 
of the case, the August 1998 Board remand, and 
correspondence from the RO, the veteran and his 
representative have been notified of the law and 
regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, 
and the evidence that has been considered in connection 
with his appeal.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claims, and provided ample 
opportunity to submit information and evidence.  Moreover, 
as there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.

The Board also finds that all necessary development has 
been accomplished.  Pertinent service medical records have 
been associated with the claims file, as have post-service 
records of VA and private medical treatment.  The veteran 
has undergone a recent VA orthopedic examination.  
Significantly, the Board notes that neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claims 
that have not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims, at this juncture, without first directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

I.  Background

A review of the veteran's service medical records shows 
that in June 1982 he was seen with a complaint of low back 
pain due to heavy lifting.  On examination, the veteran's 
gait was within normal limits and he had full range of 
motion of his back.  He was tender to palpation in the 
lumbar area.  The impression was mechanical low back pain, 
which was treated with medication, heat, and light duty.  

In March 1986, the veteran was treated following a motor 
vehicle accident.  He complained of back and knee pain.  
Examination revealed slight tenderness from the thoracic 
to the lumbar spine with mild to moderate muscle spasms.  
There was slight limitation of flexion secondary to the 
spasms.  On examination the following day, the veteran 
complained of being sore all over his body.  He had full 
range of motion with some tenderness but no spasm on back 
examination.  No complaints were noted regarding his 
knees.  The impression was myalgia.  

A fews days later in March 1986, when seen with knee and 
back complaints, the veteran indicated he had hurt his 
knee one year prior to the examination and that it hurt 
when walking or running and that sometimes he was unable 
to put weight on it.  Examination revealed full range of 
motion of the right knee with some mild crepitus.  No 
other abnormalities were noted and the impression was 
possible medial collateral ligament strain.  X-ray 
examination was normal.  The veteran also continued to 
complain of back pain due to the motor vehicle accident.  
Examination showed the veteran's back was well aligned 
with no bruises or discoloration.  Range of motion was 
good with some mild muscle spasms noted in the lower 
thoracic region medially on the right side.  

In April 1986, the veteran was seen for right knee and low 
back pain.  On examination there was no pain on palpation 
of the veteran's back nor were muscle spasms noted.  Range 
of motion was normal as was straight leg raising.  The 
impression was resolving muscle strain.  The examination 
of the veteran's right knee revealed good range of motion 
with no signs of deformity and no tenderness or pain on 
the outside of the right patella.  No crepitus was noted 
on examination.  The impression was hyperextended lateral 
ligament, resolving.  

In May 1986, the veteran was seen for his right knee pain 
that he stated started three months ago.  Examination 
revealed a full range of motion with no edema, effusion or 
other abnormalities noted.  The impression was possible 
lateral collateral ligament strain.  In June 1986 the 
veteran was seen with a complaint of back pain to the 
lumbar spine.  He stated the pain was on the right side of 
his back.  On examination there was slight pain upon 
palpation to the lumbar spine with pain radiating toward 
the right side.  The impression was rule out 
musculoskeletal strain.  The veteran's separation 
examination does not note an abnormality of the veteran's 
back or knees.  The veteran gave a history of swollen or 
painful joints, but the examination report does not show 
any objective findings regarding these complaints.  

VA outpatient treatment reports, dated in October 1993, 
show the veteran complaining of right knee pain and 
swelling after trying to kick start his motorcycle.  He 
gave a history of injury to his knee in 1983 while in 
service.  A torn medial meniscus was suspected and an MRI 
was ordered.  The MRI revealed no meniscal tears.  A mild 
bone contusion of the medial tibial plateau was noted as 
probably present.  

On VA examination in January 1994, the veteran reported 
that he worked in construction and that he had trouble 
with his back and knees since about 1985 when he fell off 
a roof.  He stated he never received any medical attention 
for these complaints.  He also noted that in 1986 a car 
hit him while he was riding his motorcycle.  He stated 
that his knees are a mess and he has instability of the 
left knee, which occasionally gives out on him.  He stated 
he had no episodes of locking in either knee.  He stated 
that the pain in his back is aggravated by his work in 
construction.  He stated that he was not taking any pain 
medication.  

Examination revealed that the veteran was very muscular 
with a normal gait.  He complained of pain on trying to 
touch his toes and was only able to reach his knees.  When 
asked to do a deep knee bend, he could only go to 50% of 
the normal range of motion with complaints of pain 
referable to his knees.  There was normal circulation in 
both lower extremities and ankle jerks were equal and 
active.  There was no sensory change in either lower 
extremity and straight leg raising could be accomplished 
through a full range of motion.  There was lateral 
instability noted in both knees along with crepitus.  
There was no swelling or other inflammatory signs.  X-ray 
examination of the veteran's knees was negative.  X-ray 
examination of his back showed evidence of very early 
degenerative joint disease especially at the level of T12 
to L1.  The examiner concluded that on the basis of his 
examination the veteran had chronic lumbosacral strain, of 
a mild variety.  Clinical examination of the knees 
suggested that he had a cartilage/ligamentous injury in 
either knee that allowed the lateral instability and was 
responsible for the crepitus, which was audible and 
palpable.

In August 1998 the Board remanded the claim for further 
development.  It was noted that the record revealed that 
the veteran suffered injuries to his back, and at least 
one and possibly both knees in service, based on the 
veteran's complaints, and that disorders affecting the 
back and both knees had been noted on VA exam in January 
1994.  The RO was instructed to obtain a medical opinion 
as to whether it was at least as likely as not that any 
current back condition and/or knee condition found was 
related to active service.

The report of a VA examination, conducted in March 2001, 
reflects the examiner's notation that the veteran's 
complete claims file had been reviewed.  The pertinent 
history reported includes that the veteran had been in the 
Navy in the Seabees.  Following discharge he worked in 
construction.  The veteran gave a history that he fell 
from a roof fifteen feet high and landed on his feet, and 
then fell forward and hit both his knees.  He stated that 
he was on light duty for three months.  He reported that 
he was also involved in an accident while riding a 
motorcycle.  He reported he injured his lumbar spine.  

The examiner noted that in the veteran's service medical 
records he had a history of an injury to his back in June 
1985 after lifting heavy boxes, and in November 1985 he 
was treated for a fractured clavicle.  He was seen by VA 
in 1993 for recurrent pain in his knees.  The examiner 
noted that his history was suggestive of more pain in the 
right knee than the left.  

Physical examination showed he was a muscular male with a 
normal gait.  Heel and toe walking were normal, although 
the veteran complained that this caused back pain.  The 
veteran's standing pelvis was level.  His Trendelenburg 
sign was negative.  He had normal lumbar lordosis.  Chest 
expansion was intact.  The veteran was noted to have 
volitional guarding and limitation of range of motion, 
particularly limiting flexion to 50 degrees, extension to 
30 degrees, rotation to 30 degrees to either side, and 
lateral bending of 45 degrees to either side, only 
complaining of pain with lateral bending to the right.  
There was no associated spasm or splinting with range of 
motion testing.  The veteran's Lasegue-Kernig test, 
straight leg raising, Lasegue and popliteal pressure tests 
were negative.  With straight leg raising and Lasegue-
Kernig the veteran complained of back pain.  

His thigh circumference, 10 centimeters from the femoral 
epicondyle, was equal at 43 centimeters.  His calf 
circumference, 7 centimeters from the tibial tubercle, was 
equal at 38 centimeters.  There was no atrophy of his 
lower extremities.  He had good tone and bulk of his lower 
extremity musculature.  Hip motion was intact.  The 
Patrick sign was negative.  His 0 degree and 30 degree 
valgus and varus stress, Lachman, pivot shift, and drawer 
tests were negative.  In testing the valgus on the left 
knee he had a minimal laxity with a very good end point.  
The McMurray test in the left knee on the lateral side had 
a suggestive click during one phase of the examination, 
but this could not be repeated.  His Spring tests were 
negative.  There was no joint line tenderness and no 
synovial hypertrophy.  There was no effusion.  
Patellofemoral motion was satisfactory.  The "J" sign was 
negative.  There was no abnormal tilt.  The veteran's 
circulation to his lower extremities was intact.  His deep 
tendon reflexes were physiologic.  Motor and sensation in 
the lower extremities was intact.

On the same date of the examination, x-rays were taken of 
the low back and knees; in his report, the radiologist 
noted minimal degenerative changes.  Upon his review of 
such x-rays, the VA examiner opined that the veteran's 
knees were essentially within normal limits, and that, 
other than showing minimal facet anthropathy at L6-S1, the 
x-rays revealed no significant abnormality of the 
veteran's back.  

The examiner concluded that the veteran did injure his 
knees and back while in service.  He also noted, however, 
that at the time of this examination, there was 
significant objective abnormality of either the kness or 
back was found.  He expressed his opinion that there was 
some psychosocial component to the veteran's complaints.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In the absence of 
evidence of currently claimed disability (and, if so, of a 
nexus between that disability and service), there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 , 

In the instant case, what is lacking under the legal 
criteria for service connection is competent and 
persuasive medical evidence that the veteran currently has 
identifiable disabilities of the knees and back that are 
related to his in-service injuries.  Post-service evidence 
indicates diagnoses of back and knee disorders on 
examination in January 1994.  However, the most recent, 
March 2001, examination was conducted for the express 
purpose of ascertaining whether there was a medical 
relationship between any current back or knee disorder and 
service.  Based on both examination of the veteran (to 
include extensive testing and review of contemporaenous x-
ray results), as well as consideration of the veteran's 
documented medical history and assertions, the March 2001 
examiner concluded that there was no objective evidence of 
back or knee disability.  Hence, there was no need for the 
examiner to go on and address the question of medical 
nexus.  The Board finds that such medical evidence is more 
probative of the question of whether the veteran, in fact, 
has current low back and knee disabilities upon which to 
predicate a grant of service connection.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).  

The Board would also point out that, to the extent that 
the veteran has voiced complaints of pain involving the 
knees and back, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd sub nom.  Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, there 
is no medical evidence that any current back or knee pain 
pain is attributable to in-service injury or disease.  

Finally, the Board notes that veteran's opinion, standing 
alone, is insufficient to establish the presence of any 
current chronic disability related to his knees and/or his 
back that is traceable to service.  As a layperson without 
the appropriate medical expertise and training, he is not 
competent to render a probative opinion on medical matter, 
such as whether he has any of the currently claimed 
disabilities, and, if so, whether there is a nexus between 
any such disability and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").  

In the absence of competent and persuasive evidence to 
support the claims, the claims for service connection for 
low back, right knee and left knee disabilities must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against each of the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

